Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 1 of 10                           PageID #: 1926




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
 vs.                                                  )    Criminal Action No. 19-00193-KD-B-11
                                                      )
 TARA LYNN ROBINSON,                                  )
                                                      )
         Defendant.                                   )

                                                 ORDER

         This action is before the Court on Defendant Tara Lynn Robinson’s motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 516), Robinson’s letters in

 support of her motion (Docs. 519, 530, 568),1 and the United States’ response (Doc. 550). Upon

 consideration, and for the reasons set forth herein, the motion is DENIED.

 I.      Background

         In July 2019, Tara Lynn Robinson (Robinson) was indicted for two counts—one count for

 conspiracy to possess controlled substances (Count One), another count for possession with intent

 to distribute methamphetamine (Count Five). (Doc. 7 at 1-2, 6). She pled guilty to Count Five

 charging possession with intent to distribute methamphetamine. (Doc. 184 at 15). Robinson was

 sentenced on December 20, 2019. Her total offense level was 23 and with a criminal history


 1
   Robinson also moves for appointment of counsel. (Doc. 531). There is no constitutional or statutory right
 to counsel for “motions filed under § 3582; therefore, ‘the decision to appoint an attorney is left to the
 discretion of the district court.’ ” United States v. Reese, No. 2:12-CR-87-WKW, 2020 WL 3621316, at *1
 (M.D. Ala. July 2, 2020) (quoting United States v. Webb, 565 F.3d 789, 792 (11th Cir. 2009)) (addressing
 the right to counsel in the context of a § 3582(c)(2) motion). The Court finds that appointment of counsel
 is not necessary. Robinson has shown the ability to effectively set forth the facts, claims and argument and
 otherwise prosecute this action. Additionally, the claims are not factually and legally complex or
 exceptional such that appointment of counsel would be warranted. And, to the extent Robinson seeks relief
 under the CARES Act as discussed infra, appointment of counsel is still not warranted. The CARES Act
 does not authorize the Court to allow Robinson to serve the remainder of her sentence on home confinement.
 See e.g., United States v. Prater, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020) (holding same). Thus,
 Robinson’s motion for appointment of counsel (Doc. 531) is DENIED.
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 2 of 10                      PageID #: 1927




 category of IV, her Sentencing Guideline range was 70 to 87 months. (Doc. 367 at 13). The Court

 imposed a sentence below the advisory Guidelines range and sentenced Robinson to 30 months as

 to Count Five. (Doc. 388).

        Robinson is now 28 years old and is incarcerated at the Federal Correctional Institute,

 Aliceville. Her estimated release date is September 14, 2021.

        Robinson moves this Court for early release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based

 on extraordinary and compelling reasons. Specifically, Robinson alleges she has been diagnosed

 with Hepatitis C and as a result, she is more susceptible to contracting COVID-19. (Doc. 516 at 1;

 Doc. 519 at 1; Doc. 530 at 1). Robinson explains that Hepatitis C is a liver disease and that liver

 disease is listed as a “high risk factor” per the CDC. (Doc. 519 at 1; Doc. 530 at 1). Moreover,

 Robinson alleges she has not received any medical treatment do to the “lockdown situation”2 and

 low medical staff. (Doc. 516 at 1; Doc. 519 at 1; Doc. 530 at 1). Robinson states she has served

 50% of her sentence, has a release plan, will be able to seek medical treatment if released and

 would have income if released. (Doc. 519 at 1; Doc. 530 at 1).

 II.    Exhaustion

        In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c), as amended

 by the First Step Act of 2018, provides that:

        (A) the court . . . upon motion of the defendant after the defendant has fully
        exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
        bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant's facility, whichever is earlier, may
        reduce the term of imprisonment” after considering the [applicable] factors set forth
        in 18 U.S.C. § 3553(a)…it finds that—
                (i)    extraordinary and compelling reasons which warrant such a
                       reduction;



 2
  At FCI Aliceville, as of November 12, 2020, 8 inmates and 8 staff members were COVID-19 positive; 38
 inmates and 9 staff members had recovered. https://www.bop.gov/coronavirus/.


                                                  2
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 3 of 10                     PageID #: 1928




 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat.

 5194, 5239.

        Robinson’s initially did not state whether she exhausted her administrative remedies before

 filing her motion. (Doc. 516 at 1). However, along with Robinson’s first letter in support of her

 motion filed July 13, 2020, she attached a copy of the Warden’s denial of her request for

 administrative remedy. (Doc. 519 at 3). The Warden’s denial notes Robinson’s Request for

 Administrative remedy was received June 19, 2020; the Warden’s denial is dated July 1, 2020.

 (Doc. 519 at 3).

        The United States responds that the Warden at Robinson’s facility received her request for

 compassionate release on June 19, 2020; Robinson’s most recent request for compassionate release

 was filed August 4, 2020, more than thirty days later. (Doc. 550 at 9, n.2). Thus, the United States

 “does not dispute that Robinson’s request for compassionate release is properly before the Court.”

 (Id.). The Court must now address the applicable factors set out in 18 U.S.C. § 3553(a).

 III.   Motion for Compassionate Release

        Once a sentence is imposed, the “authority of a district court to modify an imprisonment

 sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

 Cir. 2010); United States v. Shaw, 711 Fed.Appx. 552, 554-55 (11th Cir. 2017) (same).

 Specifically, the district court may not modify a term of imprisonment once it has been imposed

 except as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed.Appx. 727, 729

 (11th Cir. Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)).

        The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the

 district court “may reduce the term of imprisonment (and may impose a term of probation or

 supervised release with or without conditions that does not exceed the unserved portion of the




                                                  3
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 4 of 10                           PageID #: 1929




 original term of imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. §

 3553(a),” if the district court finds that “extraordinary and compelling reasons warrant such a

 reduction” and the reduction is “consistent with applicable policy statements issued by the [United

 States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

         “Extraordinary and compelling” reasons are not defined in the statute. Instead, Congress

 gave the Sentencing Commission the duty to promulgate general policy statements regarding

 sentence modifications pursuant to 18 U.S.C. § 3582(c)(1)(A) and stated that the Commission

 “shall describe what should be considered extraordinary and compelling reasons for sentence

 reduction, including criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

 Congress also stated that “[r]ehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason.” Id.

         Before the First Step Act was enacted, the Sentencing Commission promulgated the

 following policy statement:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                 (1) (A) Extraordinary and compelling reasons warrant the reduction;
                 or . . .

                 (2) The defendant is not a danger to the safety of any other person
                 or to the community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

 U.S.S.G. § 1B1.13.3



 3
  Subparagraph (B) provides for consideration of compassionate release if “[t]he defendant (i) is at least 70
 years old; and (ii) has served at least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. §


                                                      4
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 5 of 10                            PageID #: 1930




           The Application Notes to the Policy Statement include four examples of extraordinary and

 compelling reasons for consideration of a reduction in sentence under § 3582(c)(1)(A): (A)

 Medical Conditions of the Defendant; (B) Age of the Defendant4; (C) Family Circumstances; and

 (D) Other Reasons. Robinson argues her Hepatitis C diagnosis is a liver disease that makes her

 more susceptible to contracting COVID-19. (Doc. 516 at 1; Doc. 519 at 1; Doc. 530 at 1). Thus,

 her explanation may fall within either Application Note 1(A)(ii)(I) “Medical Conditions of the

 Defendant” or 1(D) “Other Reasons.”

           To qualify for compassionate release under Subsection (A), Robinson must demonstrate

 she is:

                  (I) suffering from a serious physical or medical condition,…that
                  substantially diminishes the ability of the defendant to provide self-care
                  within the environment of a correctional facility and from which he or she
                  is not expected to recover.

 U.S.S.G. §1B1.13 cmt. n. 1(A)(ii)(I).5 More specifically, Robinson argues Hepatitis C is a liver

 disease, “liver disease is listed as a high risk factor” by the Centers for Disease Control and

 Prevention (CDC), and as a result, she is more susceptible to contracting COVID-19. (Doc. 519 at

 1; Doc. 530 at 1). Robinson also cites numerous cases in which courts have granted compassionate

 release to inmates diagnosed with Hepatitis C. (Doc. 568 at 1). Most of these cases involve

 distinguishable defendants because either their age puts them at higher risk of COVID-19, because



 3559(c) for the offense or offenses for which the defendant is imprisoned[.]” Since Robinson is 28 years
 old, subparagraph (B) cannot apply to her.
 4
  Subparagraph (B) requires the defendant be at least 65 years old. As noted supra, footnote 3, Robinson is
 28 years old so this subparagraph does not apply to her.
 5
    Robinson does not allege that she has a terminal illness, that she has serious functional or cognitive
 impairment, or that she is experiencing deteriorating physical or mental health because of the aging process.
 She does not allege that her family circumstances meet the criteria 1(A) or that she meets the age
 requirement in 1(B) (at least 65 years old). U.S.S.G. § 1B1.13, cmt. n. 1(A)(i) & (ii)(II)(III), (B) & (C).



                                                      5
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 6 of 10                           PageID #: 1931




 Hepatitis C is but one of many underlying medical conditions or because other exacerbating factors

 are present such as the number of COVID-19 cases at the defendant’s correctional institution.6

         The CDC advises that “chronic liver disease…might increase your risk for severe illness

 from COVID-19. See People with Certain Medical Conditions, Centers for Disease Control and

 Prevention,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

 medical-conditions.html (last updated November 2, 2020) (emphasis added). Regarding Hepatitis

 C specifically, the CDC states, “[c]urrently, [as of May 5, 2020] we have no information about

 whether people with hepatitis B or hepatitis C are at increased risk for getting COVID-19 or having

 severe COVID-19.” Coronavirus Disease 2019 (COVID-19): People with Liver Disease, Centers

 for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/liver-disease.html (last updated May 5, 2020). It further recognizes that Hepatitis C is

 a liver infection that may result in long-term, chronic infections affecting the liver. See Viral

 Hepatitis: Hepatitis C Information, Centers for Disease Control and Prevention (last reviewed July

 28, 2020), https://www.cdc.gov/hepatitis/hcv/index.htm. But Robinson, who is in her twenties, is

 young; this is not a case where Robinson has a combination of medical issues or even one of the

 enumerated serious conditions set forth in the CDC guidelines. Moreover, Robinson has not



 6
   See e.g., United States v. Conner, 2020 WL 3053368, at *7 (N.D. Iowa June 8, 2020) (granting
 compassionate release for 73 year old defendant who suffered from six of the CDC’s categories of people
 who are at higher risk for COVID-19); US v. Ludwig, 2020 WL 4547347 (E.D. Cal. Aug. 6, 2020) (granting
 compassionate release to 39-year-old defendant with Hepatitis C and B and high levels of liver enzymes
 alanine transaminase (ALT) and aspartate transaminase (AST) indicating inflammation or damage to liver
 cells); United States v. White, 2020 WL 3244122, at *5 (S.D.W.V. June 12, 2020) (granting compassionate
 release for inmate with Hepatitis C but who was housed at FCI Elkton which had “seen a massive outbreak
 of COVID-19 cases”); United States v. Stephenson, 461 F.Supp.3d at872 (S.D. Iowa 2020) (granting
 compassionate release for 49 year old defendant who suffered from long-term Hepatitis C, citing authorities
 which show long-term Hepatitis C infections weaken the immune system).




                                                     6
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 7 of 10                            PageID #: 1932




 alleged that she has suffered liver damage or other long-term medical issues associated with or

 resulting from Hepatitis C. In fact, Robinson’s medical records indicate she was recently diagnosed

 with Hepatitis C in 2019. (Doc. 519 at 2). See United States v. Roden, 2020 WL 3871168, at *3

 (W.D. Va. July 9, 2020) (finding defendant in his forties, recently diagnosed with Hepatitis C, did

 not meet his burden of showing extraordinary and compelling reasons to justify his release); United

 States v. Hilliard, No. 17 CR 35-01 (VB), 2020 WL 3182778 (S.D.N.Y June 15, 2020) (denying a

 motion to release by a defendant who was forty years old with asymptomatic hepatitis C but no

 other high-risk ailments); and United States v. Abeyta, 2020 WL 4593216, at *3 (D. Colo. Aug.

 11, 2020) (denying compassionate release on the basis of Hepatitis C where there was no evidence

 before the court that the defendant was actually immunocompromised or had sustained liver

 damage).

         Additionally, Robinson does not argue that having Hepatitis C diminishes her ability to

 provide self-care while in prison.7 Robinson does not provide any documentation or detail

 regarding the severity of her Hepatitis C diagnosis or how it has affected her health to date. See

 e.g., United States v. Zamor, 460 F.Supp.3d 1314, 1317 (S.D. Fla. 2020) (denying petitioner’s

 motion for compassionate release where he claimed to have asthma and liver disease but provided

 no details as to the nature or severity of his ailments); United States v. Pearson, 2020 WL 5095238,

 at *3 (M.D. Fla. Aug. 28, 2020) (holding hepatitis C, under control, and benign mass under rib

 cage do not support compassionate release); United States, v. Barnes, 2020 WL 3606354 (E.D.


 7
   The Bureau of Prison’s Program Statement No. 5050.50 addressing “Compassionate Release/Reduction
 in Sentence” Procedures for Implementation of 18 U.S.C. §§ 3582 and 42059g)” identifies a “Debilitated
 Medical Condition” and states that reduction in sentence “consideration may also be given to inmates who
 have an incurable, progressive illness or who have suffered a debilitating injury from which they will not
 recover. The BOP should consider a RIS if the inmate is: Completely disabled, meaning the inmate cannot
 carry on any self-care and is totally confined to a bed or chair; or Capable of only limited self-care and is
 confined to a bed or chair more than 50% of waking hours.”



                                                      7
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 8 of 10                               PageID #: 1933




 La. July 2, 2020) (Inmate with asymptomatic hepatitis C as well as a bullet wound in his lung does

 not present risk factor; release denied).8 Likewise, Robinson does not allege that her health

 conditions are significantly deteriorating, and “the BOP Director has not found COVID-19 alone

 to be a basis for compassionate release.” United States v. Alvarez, 2020 WL 2572519, at *6 (S.D.

 Fla. May 21, 2020) (quoting United States v. Harris, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24,

 2020)).

           Application Note 1(D) states the district court may consider “Other Reasons” if “[a]s

 determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

 extraordinary and compelling reason other than, or in combination with, the reasons described in

 subdivisions (A) through (C).” Id., cmt. n. (1)(D). In its present version, subparagraph (D) “leaves

 identification of other ‘extraordinary and compelling reason[s]’ to the Director of the Bureau of

 Prisons.” United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11,

 2019). But now that the First Step Act allows the inmate to file for compassionate release without

 the BOP’s support, it is unclear what “other” reasons can be relied upon for compassionate release.

 However, the Court finds that until the Sentencing Commission amends its Policy Statement



 8
   See also United States v. Barton, 2020 WL 5994551, at *3 (M.D. Fla. Oct. 9, 2020) (denying motion for
 compassionate release for petitioner claiming to suffer from liver damage, sciatica, and obesity where
 petitioner failed to allege these conditions inhibited his ability to care for himself in prison); United States
 v. Crawford, 2019 WL 6615188, at *5 (M.D.N.C. Dec. 5, 2019) (finding that Crawford's “medical records
 reveal a variety of ailments, including Hepatitis C, carpal tunnel syndrome, hypertension, esophageal reflux,
 urinary tract infection, and osteoarthrosis for which he has received extensive treatment” but Crawford did
 not demonstrate that “any of his illnesses have substantially diminished his ability to care for himself while
 incarcerated in the BOP”); United States v. Marquez, 2020 WL 6044319, at *5-6 (E.D. Cal. Oct. 13, 2020)
 (denying compassionate release motion where the court “err[ed] on the side of caution” in concluding 36
 year old who has Hepatitis C “may be immunocompromised and have liver damage” but found conditions
 of confinement did not hinder defendant’s ability to provide self-care and it did not appear there is evidence
 defendant was suffering or receiving inadequate care for Hepatitis C); United States v. Abeyta, No. 14-cr-
 00029-PAB-01, 2020 WL 4593216, at *3 (D. Colo. Aug. 11, 2020) (denying compassionate release on the
 basis of Hepatitis C where there was no evidence before the court that the defendant was actually
 immunocompromised or had sustained liver damage).



                                                        8
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 9 of 10                           PageID #: 1934




 “those other extraordinary and compelling reasons should be comparable or analogous to what the

 Commission has already articulated as criteria for compassionate release.” United States v. Fox,

 2019 WL 3046086, at *3.

         Robinson’s concerns about contracting COVID-19 because of her Hepatitis C diagnosis

 and the availability of medical treatment while in prison are not comparable or analogous to any

 of the criteria identified in the Policy Statement. And, the BOP is in a better position to evaluate

 Robinson’s risks.

 IV.     CARES Act

         To the extent that Robinson’s motion could be construed as a motion pursuant to the

 Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136, §

 12003(b)(2), 134 Stat. 281, 516, the motion is DENIED. See e.g., (Doc. 530 at 1 (requesting home

 confinement)). Previously, under 18 U.S.C. § 3624(c)(2), the Bureau of Prisons had authority to

 “place a prisoner in home confinement for the shorter of 10 percent of the term of imprisonment

 of that prisoner or 6 months.” Under the CARES Act, effective March 27, 2020, the BOP Director

 was permitted to lengthen the maximum amount of time a prisoner may be placed in home

 confinement, in certain circumstances and during a specified period of time after the declaration

 of national emergency due to COVID-19, if the Attorney General found that emergency conditions

 would materially affect the functioning of the BOP. CARES Act, Pub. L. 116-136, § 12003(b)(2).9

         On April 3, 2020, Attorney General William Barr made this finding and gave the Director

 authority to exercise this discretion. The Director was directed to “immediately review all inmates



 9
   “Home Confinement Authority. During the covered emergency period, if the Attorney General finds that
 emergency conditions will materially affect the functioning of the Bureau, the Director of the Bureau may
 lengthen the maximum amount of time for which the Director is authorized to place a prisoner in home
 confinement under the first sentence of section 3624(c)(2) of title 18, United States Code, as the Director
 determines appropriate.” CARES Act, P.L. 116-136, § 12003(b)(2) (2020).


                                                     9
Case 1:19-cr-00193-KD-B Document 579 Filed 11/13/20 Page 10 of 10                   PageID #: 1935




  who have COVID-19 risk factors, as established by the CDC, starting with the inmates

  incarcerated at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you

  determine that COVID-19 is materially affecting operations.” Memorandum from Attorney

  General William Barr to Director of Bureau of Prisons, Increasing Use of Home Confinement at

  Institutions   Most      Affected     by     COVID-19       at     2     (April     3,    2020),

  https://www.justice.gov/file/1266661/download.

         However, the CARES Act did not give the Court authority to direct the BOP to consider

  Robinson for home confinement or authority to direct the BOP to place her in home confinement

  for the remainder of her sentence. Under 18 U.S.C. § 3621(b), the BOP “shall designate the place

  of the prisoner’s confinement.”

  V.     Conclusion

         For the reasons stated herein, Robinson’s motion for compassionate release pursuant to

  18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 516) is DENIED.

         DONE and ORDERED this 13th day of November 2020.

                                              s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 10
